PER CURIAM.
This appeal is from a judgment entered in two consolidated cases after trial to the court without a jury. Both cases sought damages, one for a wrongful death and the other for personal injuries, and both arose from a collision between an automobile and a truck on the Kansas Turnpike.
The trial court, after an evidentiary hearing, made findings of fact and conclusions of law covering the pertinent issues in the case. All of the points raised here by appellant are directed to these findings and conclusions.
We have carefully considered the briefs and record before us, and must conclude that the trial court adequately and sufficiently covered the points raised here by appellant. We find no necessity to reiterate the issues, the facts of the case, or the law applicable in view of our complete agreement with the trial court.
The judgment is therefore affirmed upon the basis of the trial court’s findings and conclusions as reported.1

. Burgen v. Smith, et al.; Jacobs v. Smith et al., D.C., 337 F.Supp. 197.